Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7-9, 12-14, 16-17, 19, 21, 25, 28-30 and 40-41 are allowed. Key to allowance of these claims are the new claim limitations and remarks of 05/04/2022. The closest prior art is Wooten and Falkenhagen and Sabahi et al. Please see office action of 02/04/2022. Together these teach a divinylbenzene polymer which comes into contact with lubricants and can remove aromatics. They do not teach the hyperlinking of the polymer and the resulting specific surface area of the polymer used in the process. The new claims and remarks make this distinction clear.
A method of removing aromatic compounds from a lubricant comprising greater than 50% to about 99.5% by weight base oil, the method comprising contacting the lubricant with a solid-phase polymeric material, the solid-phase polymeric material comprising a hyper cross-linked polymer having a mean pore size of from 0.1 to 100 nm and a specific surface area of from 1000 to 3000 m2/g, the cross-linked polymer comprising aromatic groups, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                             

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771